Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of:
Acrylate Polymer-styrene/acrylate co-polymer and ethyl hexyl acrylate copolymers,
Ferromagnetic Particles-magnetite,
Eyeliner At Least One Agent- phenoxyethanol,
Polymer of the Base of the Prosthetic-polyurethane,
Ferromagnetic Elements of the Prosthetic-neodymium-iron-boron
 in the reply filed on 29 April 2021 is acknowledged.
Claims 35, 45 & 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 April 2021.

Claim Status
Claims 31-60 are pending.
Claims 1-30 are canceled. 
Claims 33, 36, 39, 41, 44, 47, 49, 54 & 55 are amended. 
Claims 35, 45 & 46 are withdrawn. 
Claims 31-34, 36-44 & 47-60 are under consideration.
Examination on the merits is extended to the extent of the following species:
Acrylate Polymer- styrene/acrylate co-polymer and ethyl hexyl acrylate copolymers,
Ferromagnetic Particles- magnetite,
Eyeliner At Least One Agent-phenoxyethanol,
Polymer of the Base of the Prosthetic- polyurethane,
-and-
Ferromagnetic Elements of the Prosthetic- Elements of the Prosthetic-neodymium-iron-boron.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 August 2020 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action.

Drawings
The drawings were received on 21 August 2020.  These drawings are accepted.

Objections/Rejections
Specification
The disclosure is objected to because of the following informalities: the specification contains the misspelling “oleylic acid” at [0056].  Did Applicant mean “oleic acid”?  Support for “oleic acid” is present at [0068] of the instant specification.
Appropriate correction is required.
Claim Objections
Claims 31, 37, 40, 56 & 60 are objected to because of the following informalities:  Claim 31 incorrectly has “further comprising” and “comprising” in the wrong order in the fourth paragraph of claim 31. Claim 31 first has the eyelash prosthetic “further comprising” a plurality of eyelash hairs. Claim 31 then recites “the eyelash prosthetic comprises one or more ferromagnetic elements.” Consider changing the order of “comprising” and “further comprising” to obviate the rejection.
Claims 37 and 56 recite the common name for a chemical compound followed by the chemical formula for the compound (e.g. bismuth ferrite BiFeO3). Such recitations result in redundant limitations. Applicant may claim chemical compounds by their common name or by chemical formula. Applicant must pick one and use it consistently throughout the claim listing.
Claim 37 is objected to because the claim recites “barium ferrites” and also recites “….that are one or more of BaFe12O19, BaZnFe18O23 or BaFe2+2Fe3+16O27” which are barium ferrites (emphasis added). Thereby, “barium ferrites” is a redundant limitation. 
Applicant may wish to consider whether deletion of “barium ferrites” would obviate the rejection.
Claim 40 has the misspelling “oleylic acid”. A cursory Google search suggests there is no known chemical with the name “oleylic acid”. Did Applicant mean “oleic acid”?  Support for “oleic acid” is present at [0068] of the instant specification.
Amendments to claim 60 are not in accordance with 37 CFR § 1.121 - Manner of making amendments in applications. The claim number for the claim current “Claim 60 (original)” was “Claim 50.”  The claim number has changed, so “Claim 60 (original)” is not original; it has been amended. The no markings denoting the changes to “Claim 60 (original)” have been made. .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50 & 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 
Claim 50 recites the broad recitation “agent is 0.01-20 w/w%” and the claim also recites “preferably 0.1-15 w/w %”, and more preferably from “1-10 w/w%” which are the narrower statements of the range/limitation. 
The terms “preferably” and "more preferably" in claim 50 are relative terms which renders the claim indefinite.  The terms “preferably” and "more preferably" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant case, amounts which are “preferable” and “more preferable” to one individual may not be “preferable” or “more preferable” to another.
Claim 56 contains a period in the beginning of line 3 which is followed by more text.  A period indicates the end of a sentence/claim. It is unclear whether the first period is a typographical error; whether the text which follows the first period (i.e. “neodymium-iron-boron Nd2Fe14B, and mixtures thereof”) are limitations which belong to claim 56; or whether the text of “neodymium-iron-boron Nd2Fe14B, and mixtures thereof” are remnants belonging to an entirely different claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-34, 36-39, 41-44, 47-52, 55, 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Bechtold [(US 3,516,422; 1970) as evidenced by Viscosity Chart (Published: 01/07/2017)], Okura [(US 2017/0027844), as evidenced by Dictionary of Gems and Gemology, Published: 2009)] and Aota (JP 2005-330222; Published: 12/02/2005).
*Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims (i.e. magnetic elements of the eyelash prosthetic- barium ferrite, strontium ferrite) and in an effort to expedite prosecution, this art has been applied.

** All pages refer to the English language translation.
claims 31, 42, 47-50, 55, 57, 58 & 60, and the elected species, Bechtold teaches magnetic false eyelashes and method of affixing to the eyelids (title). Bechtold teaches the step of applying an adhesive substance on the eyelid generally in a line just above the eyelash “using an eye liner (brush)” (i.e. an eyeliner; col. 2, ll. 55-end; col. 3, ll. 20-25). Bechtold teaches “[i]n general, the adhesive substance can be any substance which has the above properties and includes suitable adhesives…glues, mucilages and pastes” (emphasis added; col. 3, ll. 1-10). The ordinary skilled artisan, at the time of filing, knew that mucilages are gelatinous substances (i.e. gels). Bechtold in the Example adhesive/eyeliner teaches the gellant and film forming agent, methylcellulose, in an amount of 0.1%, carbowax 400 (i.e. polyethylene glycol/polymeric polyol in an amount of 4.825%, and water in an amount of 15.0% of the formulation (col. 4, ll. 15-25).  Bechtold teaches “[t]he adhesive substance must contain materials that supply sufficient adhesive properties to hold the reduced iron in suspension and itself to the eyelid for prolonged periods” (i.e. adhering the eyeliner to the eyelid surface by an adhesive force between the polymer and the eyelid surface; col. 2, ll. 60-70).  Bechtold teaches the adhesive substance encompasses any paste, suspension, emulsion ointment, adhesive, cream, gel, or similar semiliquid substance which possesses sufficient adhesive qualities to stick to and subsequently remain on the surface of a human eyelid for several hours, even with frequent movement of the eyelid, but which will remain semiliquid for a considerable period of time after application (col. 1, ll. 45-60). As evidenced by Viscosity Chart, adhesives have viscosities ranging from 100-15,000 cps (pg. 1). In discussing the design of the false eyelash, Bechtold teaches “[t]he hairs can be attached to the plastic magnetized base in any suitable manner” and in Figures 4-6 depicts the eyelash prosthetic further comprising a plurality of eyelash hairs extending from the base (i.e. the base is a single continuous unit; col. 2, ll. 15-25). Bechtold teaches “[t]he plastic magnetized 12O19. The ferromagnetic particles can further be any of the ferromagnetic oxides described under "ferrite(2)" in The Condensed Chemical Dictionary, 7th ed., Reinhold Publishing Company, New York, 1966” (i.e. “ferromagnetic particles…have a coercivity…”, col. 2, ll. 15-30). Bechtold teaches the adhesive “substance which possesses sufficient adhesive qualities to stick to and subsequently remain on the surface of a human eyelid for several hours, even with frequent movement of the eyelid” ( i.e. the adhesive force between the eyelid surface and the polymer of the eyeliner adhered to the eyelid surface exceeds the magnetic force between the ferromagnetic particles of the eyeliner and the one or more ferromagnetic elements of the eyelash prosthetic; col. 1, ll. 50-55). Since Bechtold does not teach that false eyelash falls off, the magnetic force between the ferromagnetic particles of the eyeliner and the one or more ferromagnetic elements of the eyelash prosthetic necessarily exceeds gravitational force on the eyelash prosthetic, and thereby, the magnetic force between the ferromagnetic particles of the eyeliner and the one or more ferromagnetic elements of the eyelash prosthetic stably attaches the eyelash prosthetic to the eyelid surface.
However, Bechtold does not teach the method comprises the step of “removing the eyelash prosthetic from the eyeliner… with the eyeliner still adhered to the eyelid surface… reforming the stable attachment of the eyelash prosthetic to the eyeliner…”, the polymer in the eyeliner in the adhesive is styrene/acrylate co-polymer and ethyl hexyl acrylate copolymers, the at least one agent in the eyeliner is phenoxyethanol, the ferromagnetic particles are iron oxides 
With regard to claims 31-34, 36-39, 41-43, 49-52 & 59, and the elected species, in the same field of invention of eye-makeup compositions with appropriate adhesiveness to affix fake eyelashes which may also be used as an eyeliner, Okura in Examples 1-8 teaches liquid adhesive formulations comprising 0.9% phenoxyethanol as a suitable aqueous organic solvent (title; abstract; [0076]; [0159]; [0167]; pg. 9). More broadly, Okura teach the aqueous organic solvent may be included in the adhesive in an amount from 0.001 to 10% by weight ([0159] & [0160]). Okura teaches inclusion of an inorganic pigment which may be black iron oxide (i.e. ferromagnetic particles with a coercivity from 10-25,000 kA/m; [0106] & [0107]). As evidenced by Dictionary of Gems and Gemology, black iron oxide is the “same as magnetite” (pg. 1). Okura teaches the pigments used in the invention have a particle size from 1-100 microns and may comprise more preferably 1% by weight or more of the composition and teaches an embodiment in which the pigment is present form 0.01 to 10% by weight ([0104], [0106], [0107], [0110] & [0111]). Okura teaches the adhesive comprises one or more surfactants which may be anionic surfactants ([0118]-& [0122]).  Okura teaches the eyelash adhesive of his invention contains an adhesive polymer which includes at least one of acrylates/ethylhexyl acrylate copolymers, and styrene/acrylates copolymers (i.e. the acrylate polymer blend has a molecular weight range of 5,000-30,000 g/mol; [0010] & [0015]-[0017], Okura’s claims 3 & 5). Okura in Examples 1-8 exemplifies inclusion of 46.75% acrylates/ethylhexyl acrylate copolymers and water in an amount of 45.024-47.424% (pg. 9). Okura teaches the polymer may comprise monomers of styrene and (meth)acrylic acid, and a mixture thereof ([0015] & [0016]). Okura teaches “[t]he 
With regard to claims 31, 36-38, 42-44 & 52 and the elected species, Aota teaches eyeliners (title). Aota teaches the scientific fact that black iron oxide ha magnetism, so it easily aggregates and is difficult to disperse (pg. 2). To solve this problem, Aota teaches inclusion of anionic dispersants which may be styrene-methacrylic acid copolymer (pg. 3). Aota in the Examples 1 & 3 liquid eyeliner teaches inclusion of anionic acrylic dispersants in an amount of 5.0 % and & 5.0 %, respectively (pg. 5). Aota in the Examples 1 & 3 liquid eyeliner teaches the eyeliners have viscosities of 22 mPa · s and 6 mPa · s, respectively (pg. 5 & 6). Aota also teaches inclusion of surfactants which may be nonionic surfactants including polyoxyethylene lauryl ether and in Example 2 exemplifies polyoxyethylene lauryl ether in a liquid eyeliner (pg. 4 & 5).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the method and adhesive eyeliner composition taught by Bechtold by adding the method step of removing fake eyelashes and re-attaching them as suggested by Okura and substituting the Bechtold’s magnetic eyeliner adhesive with the liquid magnetic eyeliner adhesive suggested by the combined teachings of Okura and Aota because Bechtold, Okura and Aota are drawn to cosmetic eyeliners comprising ferromagnetic particles. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to adjust/reapply the fake eyelashes and to further cosmetically enhance the lashes through use of a liquid artificial eyelash eyeliner darkened by black iron oxide/magnetite (i.e. a black pigment which is magnetic).
With regard to the recited amounts of water, phenoxyethanol/at least one agent, black iron oxide/ferromagnetic particles, and methacrylic acid-styrene copolymer; the size and coercivity of the ferromagnetic particles/black iron oxide of the eyeliner; the coercivity of the ferromagnetic elements of the eyelash prosthetic; the coercivity of the ferromagnetic elements of prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over of Bechtold [as evidenced by Viscosity Chart], Okura [as evidenced by Dictionary of Gems and Gemology] and Aota, as applied to claims 31-34, 36-39, 41-44, 47-52, 55, 57-60 above, and further in view Final Report on the Safety Assessment of Oleic Acid (Published 1987) and Flick (Published 2009).
* All pages refer to the English language translation.
** “Oleylic acid” is interpreted as being “oleic acid” based upon [0068] of the instant specification.
The teachings of Bechtold, Okura, and Aota are described above. In brief, the combined teachings of Bechtold, Okura, and Aota suggest magnetic false eyelashes and an eyeliner adhesive comprising ferromagnetic particles, including black iron oxide/magnetite. Okura teaches the eyeliner adhesive may comprise oils [0161]. 
Neither Bechtold, Okura, nor Aota teach inclusion of oleic acid.
Final Report on the Safety Assessment of Oleic Acid teaches oleic acid is a fatty acid used a base component of the oil phase of many cosmetic formulations (pg. 321, 322, 332). Oleic acid is found primarily in eye makeup preparation products including eyeliner (pg. 332 & 333).
Flick teaches a liquid eyeliner formulation comprising 1.25% oleic acid (pg. 1).  
A) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the eyeliner adhesive used in the method and by adding 1.25% oleic acid suggested by the combined teachings Final Report on the Safety Assessment of Oleic Acid teaches Flick because Okura teaches the liquid eyeliner may comprise oils and oleic acid is an oil used in liquid eyeliners as a base component of the fatty phase. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide emolliency to the composition. 
While paragraph [0056] indicates undecylenic, lauric or oleylic acid [i.e. oleic acid] are masking agents which prevent iron oxides from environmental degradation, the instant specification does not explicitly state what amount of undecylenic, lauric or oleic acid is effective for preventing environmental degradation of iron oxide.  Notably, the instant specification at paragraph [0068] teaches undecylenic acid, lauric acid, oleic acid to be preservatives with antifungal and antimicrobial activity. Paragraph [0068] teaches “[t]he overall composition range for the specified Docket No: 2019-100-10121surfactants and preservatives can typically range from about 0-10 (w/w %)” and Examples 1-4 teach 2-Acetyl-5-hydroxy-3-oxo-4-hexenoic acid δ sodium salt/(2E, 4E)-hexa-2,4,-dienoic acid/2-phenoxyethanol/undec-10-enoic acid in an amount of 0.1%.  The amount of 1.25% oleic acid suggested by the combined teachings of Final Report on the Safety Assessment of Oleic Acid  and Flick falls within the range taught by the specification. Therefore, the Final Report on the Safety Assessment of Oleic Acid and Flick, as evidenced by the instant specification. 
Claims 53, 54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Bechtold [as evidenced by Viscosity Chart], Okura [as evidenced by Dictionary of Gems and Gemology] and Aota, as applied to claims 31-34, 36-39, 41-44, 47-52, 55, 57-60 above, and further in view of Zhao (CN 106666900; Published: 05/17/2017).
* All pages refer to the English language translation.
The teachings of Bechtold, Okura, and Aota are described above. In brief, the combined teachings of Bechtold, Okura, and Aota suggest magnetic false eyelashes and an eyeliner adhesive comprising ferromagnetic particles that is black iron oxide/magnetite. Bechtold teaches his magnetic prosthetic eyelash may have the contoured flexible base can be made from any suitable material (col. 2, ll. 1-15). Bechtold teaches his magnetic prosthetic eyelash is rendered magnetic by having incorporated into it a ferromagnetic material which is a substance having magnetic properties similar to those of iron, and therefore is a substance that can be magnetized, including cobalt, iron, nickel, and various alloys; compounds of iron such as barium, lead, and strontium ferrite; certain materials containing manganese; and any of the ferromagnetic oxides described under "ferrite(2)" in The Condensed Chemical Dictionary (col. 2, ll. 5-30). The ferromagnetic particles must hold the false eyelash to the eyelid for prolonged periods of time (col. 2, ll. 5-30). 
one or more ferromagnetic elements of the magnetic eyelash prosthetic is neodymium-iron-boron, or that the eyelash prosthetic comprises a polymer of at least one polyurethane.
With regard to claims 53, 54 and 56, and the elected species, in the same field of invention of false eyelash prosthetics with flexible magnetic carriers, Zhao teaches the flexible magnetic strips of the false eyelashes are made from polyurethane rubber (i.e. a polymer with a shore hardness A below 90 durometers; pg. 5). Zhao teaches the magnet powder incorporated into the flexible magnetic strips are neodymium-iron-boron (pg. 3).
Here, at least rationale (B) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the eyelash prosthetic used in the method and by substituting Bechtold’s generically taught ferromagnetic material with neodymium-iron-boron powder and the generically taught flexible base with polyurethane rubber as suggested by Zhao because Bechtold and Zhao are directed to magnetic false eyelashes. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to use magnetic powders and flexible prosthetic materials acceptable to the art.  

Claims 31-34, 36-39, 41-44, 47-52 & 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 3214988U; Published: 22-Feb-2018), Okura [(US 2017/0027844), as evidenced by Dictionary of Gems and Gemology, Published: 2009)] and Aota (JP 2005-330222; Published: 12/02/2005).
*Note: All references refer to the English language translation.
With regard to claims 31 & 57-60, and the elected species, Yamada teaches magnetic eyelashes and their method of use (title; abstract). Yamada teaches the method step of and remove false eyelashes (pg. 2; i.e. “the adhesive force between the eyelid surface and the eyeliner adhered to the eyelid surface exceeds the magnetic force between the ferromagnetic particles of the eyeliner and the one or more ferromagnetic elements of the eyelash prosthetic, and wherein the magnetic force between the ferromagnetic particles of the eyeliner and the one or more ferromagnetic elements of the eyelash  the eyelash prosthetic has a configuration selected from the group consisting of (a) the base is a single continuous unit attached to the plurality of eyelash hairs. Yamada in the claims teaches the axis/base of the false eyelashes are formed with a magnetic material or a material containing a magnetic material and magnetized and Figure 2 depicts the base of the eyelashes are uniform and homogenous (pg. 3). Yamada teaches the false eyelashes are characterized by the structure of forming the axis/base of false eyelashes with a magnet (pg. 3; i.e. “the eyelash prosthetic has at least one configuration [in which] at least a portion of the one or more ferromagnetic elements are physically incorporated within the base of the eyelash prosthetic such that the eyelash prosthetic has an external surface that is at least one of uniform or homogeneous”). Yamada teaches iron powder is mixed with the component of the eyeliner (Yamada’s claim 1; pg. 2). Yamada teaches the eyeliner is in a form in which it can be drawn on (pg. 2).
However Yamada does not teach the eyeliner used in the method is in a liquid or gel state, that the eyeliner comprises styrene/acrylate co-polymer and ethyl hexyl acrylate copolymers, a film forming component that is methacrylic-acid styrene polymer and its amount, phenoxyethanol, and a surfactant; or the iron powder is black iron oxide/magnetite or its size.
claims 31-34, 36-39, 41-43, 47, & 49-51, and the elected species, the teachings of Okura as evidenced by Dictionary of Gems and Gemology are described above.
With regard to claims 31, 42, 44, 48 & 52, and the elected species, the teachings of Aota are described above.
Here, at least rationale (B) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified magnetic eyeliner composition taught by Yamada and substituting the Yamada’s generically taught magnetic eyeliner with the liquid magnetic eyeliner suggested by the combined teachings of Okura and Aota because Yamada, Okura and Aota are drawn to cosmetic eyeliners comprising ferromagnetic particles. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to further cosmetically enhance the lashes through use of a liquid artificial eyelash eyeliner darkened by black iron oxide/magnetite (i.e. a black pigment which is magnetic).
With regard to the recited amounts of water, phenoxyethanol/at least one agent, black iron oxide/ferromagnetic particles, and methacrylic acid-styrene copolymer; the size and coercivity of the ferromagnetic particles/black iron oxide of the eyeliner; the molecular weight of the styrene/acrylate co-polymer and ethyl hexyl acrylate copolymer blend; and eyeliner viscosity, these parameters are suggested by the combined teachings of Bechtold, Okura and Aota with values that fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

s 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Okura [as evidenced by Dictionary of Gems and Gemology] and Aota, as applied to claims 31-34, 36-39, 41-44, 47-52 & 57-60 above, and further in view of Zhao (CN 10666690; Published: 05/17/2017).
* All pages refer to the English language translation.
The teachings of Yamada, Okura and Aota are described above. In brief, Yamada teaches false eyelashes having an axis containing a magnet (Yamada’s claims-pg. 3).
Yamada does not teach the magnet in the axis of the false eyelash is neodymium-iron-boron, or that the eyelash prosthetic comprises a polymer of at least one polyurethane.
The teachings of Zhao are described above.
Here, at least rationale (B) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the eyelash prosthetic used in the method and by substituting Yamada’s generically taught magnet with neodymium-iron-boron powder and the generically taught eyelash axis with polyurethane rubber as suggested by Zhao because Yamada and Zhao are directed to magnetic false eyelashes. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to use magnetics and flexible prosthetic materials acceptable to the art.  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Okura [as evidenced by Dictionary of Gems and Gemology] and Aota, as applied to claims 31-34, 36-39, 41-44, 47-52 & 57-60 above, and further in view of Final Report on the Safety Assessment of Oleic Acid (Published 1987) and Flick (Published 2009).
* All pages refer to the English language translation.

The teachings of Yamada, Okura and Aota are described above. In brief, the teachings of the combined references suggest magnetic eyelashes which adhere to the eyelids by magnetism to an eyeliner having iron oxide powder.
Neither Yamada, Okura nor Aota teach the eyeliner comprises oleic acid in an amount effective to mitigate or prevent at least one of environmental degradation of the black iron oxide or direct contact of the black iron oxide with the eyelid surface.
The teachings of Final Report on the Safety Assessment of Oleic Acid and Flick are described above.
Here, at least rationale (A) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the eyeliner used in the method and by adding 1.25% oleic acid suggested by the combined teachings Final Report on the Safety Assessment of Oleic Acid teaches Flick because Okura teaches the liquid eyeliner may comprise oils and oleic acid is an oil used in liquid eyeliners as a base component of the fatty phase. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide emolliency to the composition.  While paragraph [0056] indicates undecylenic, lauric or oleylic acid [i.e. oleic acid] are masking agents which prevent iron oxides from environmental degradation, the instant specification does not explicitly state what amount of undecylenic, lauric or oleic acid is effective for preventing environmental degradation of iron oxide.  Notably, the instant specification at paragraph [0068] teaches undecylenic acid, lauric acid, oleic acid to be preservatives with antifungal and antimicrobial activity. Paragraph [0068] teaches “[t]he overall composition range for the specified Docket No: 2019-100-10121surfactants Final Report on the Safety Assessment of Oleic Acid  and Flick falls within the range taught by the specification. Therefore, the limitation of “in an amount effective to mitigate or prevent at least one environmental degradation of the black iron oxide or direct contact of the black iron oxide with the eyelid surface” is met as taught by the combined teachings of Final Report on the Safety Assessment of Oleic Acid and Flick, as evidenced by the instant specification.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/NICOLE P BABSON/Primary Examiner, Art Unit 1619